Citation Nr: 9929858	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 
1995, for the grant of service connection for osteochondritis 
dissecans, left ankle, to include on the basis of clear and 
unmistakable error.  

2.  Determination of proper initial rating for service-
connected osteochondritis dissecans, left ankle, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1990.  

This matter arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
osteochondritis dissecans, left ankle, and assigned a 10 
percent evaluation, effective from June 28, 1995.  The 
veteran filed a timely appeal, claiming that the effective 
date of the grant of service connection should be February 
1990, his service separation date, and that clear and 
unmistakable error was made in a June 22, 1990, rating 
decision that denied service connection for a left ankle 
sprain.  The RO has declined to assign an earlier effective 
date or to grant an evaluation in excess of 10 percent for 
the veteran's left ankle disability.  The veteran continued 
to disagree with these determinations.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.

In a June 1998 statement, the veteran appears to be raising 
claims of entitlement to service connection for a skin 
disorder and pain in multiple joints to include the hips, 
legs, and back as secondary to his service-connected left 
ankle disability.  This matter is referred to the RO for 
clarification and any further indicated action.


FINDINGS OF FACT

1.  In an unappealed rating decision of June 1990, the RO 
denied the veteran's claim for service connection for a left 
ankle sprain.

2.  The June 1990 rating decision was reasonably supported by 
the evidence on file at that time and prevailing legal 
authority.  

3.  The veteran did not reopen his previously denied claim 
for service connection for a left ankle disability until June 
28, 1995.  

4.  In a May 1996 rating decision, the RO reopened the 
previously denied claim and granted service connection for 
osteochondritis dissecans, left ankle, and assigned a 10 
percent evaluation, effective as of June 28, 1995.  

5.  The veteran's osteochondritis dissecans, left ankle, is 
manifested by marked deformity of the talus confirmed by 
diagnostic testing.


CONCLUSIONS OF LAW

1.  The rating decision of June 1990 which denied the 
veteran's claim for service connection for a left ankle 
sprain was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (1998).

2.  The criteria for an effective date earlier than June 28, 
1995, for the award of service connection for osteochondritis 
dissecans, left ankle, have not been met.  38 U.S.C.A. 
§§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(r) 
(1998).

3.  The initial rating assigned for the veteran's 
osteochondritis dissecans, left ankle, was not proper, and 
the criteria for assignment of a 20 percent evaluation have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.45, 4.40, 4.124a, Diagnostic Code 
5299-5273 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has theorized that the RO committed significant 
errors in its 1990 rating decision denying service connection 
for left ankle sprain.  He has urged that the RO erroneously 
concluded that his condition preexisted service and was not 
aggravated by service.  He further contends that he was not 
afforded a proper examination for the initial rating process 
in 1990.  He asserts that, had these errors not been made, 
his claim would not have been denied, service connection 
would have been granted and the proper effective date would 
have been the date he separated from service, February 15, 
1990.  He has also contended that his left ankle disability 
is more than 10 percent disabling, and he cites ongoing pain 
and functional restriction, in addition to discomfort caused 
by an immobilizing ankle foot orthosis used to treat his bony 
deformity, as factors which limit his ability to perform 
daily activities.  

A review of the procedural history of this claim is relevant.  
The veteran filed his original claim for entitlement to 
service connection for left ankle sprain in February 1990.  
That claim was denied by a rating decision dated in June 1990 
based on a finding that, while the veteran was treated for 
ankle sprains on two occasions in service, no chronic 
disability was shown thereafter.  Evidence consisted of 
service medical records.  The RO concluded that, inasmuch as 
the veteran's condition preexisted service based on X-rays, 
the condition did not undergo aggravation in service.  It was 
noted that the veteran had reported for VA examination, that 
the orthopedic physician was not available at that time, and 
that the veteran declined to return for reexamination.  The 
veteran was notified of that decision by letter dated in July 
1990 and of his appellate rights at that time but did not 
seek appellate review.  Instead, the veteran attempted to 
reopen his claim in February 1993 but was at that time 
unsuccessful.  His claim was again denied and he was so 
notified and provided information concerning his appellate 
rights by VA letter dated in June 1993.  He submitted written 
statements in support that reopening attempt in September 
1993 and January 1994.  In April 1994, he was advised that he 
would need new and material evidence to reopen his claim.  He 
was provided with information concerning his appellate 
rights, and did not appeal this determination.

In June 1995, he submitted a request to reopen his claim, 
after which the RO reopened his claim and granted service 
connection for osteochondritis dissecans, left ankle, in May 
1996.  Accordingly, the RO assigned a 10 percent evaluation 
effective from June 28, 1995.  It is with both the effective 
date and rating aspects of this determination that the 
veteran disagrees.  Further, the veteran has alleged that the 
effective date is erroneous because the RO committed clear 
and unmistakable error in the 1990 rating decision.  

I.  Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  Generally, a service-connected disability is one 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

It is argued that at the time of the June 1990 RO decision, 
the evidence of record supported a grant of service 
connection.  In support of this argument references are made 
to the service medical records showing treatment for ankle 
sprains in August 1988 and April 1989.  The veteran has urged 
that the ankle has been symptomatic since these incidents.  
Service medical records show X-rays associated with the first 
sprain showed irregularities of the talar dome thought to 
preexist service.  Additional notes show that the ankle 
sprain noted in 1989 had completely resolved within a week.  
There was no separation physical examination.  Although the 
veteran reported for a scheduled examination in April 1990, 
the orthopedist specialist was not present, and there were no 
findings made with respect to the musculoskeletal system.  
The veteran elected not to report for reexamination.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  There has 
been no assertion that the correct facts as they were known 
at the time of the June 1990 RO decision were not before the 
adjudicator.  It is clear that the service medical records 
were before the adjudicator.  That evidence contains medical 
findings which could reasonably support a denial of service 
connection.  Rather, the disagreement is with how the RO 
weighed or evaluated the evidence that was of record and with 
the way statutory or regulatory provisions extant at the time 
were applied.  Since the former error is not of the sort that 
is undebatable, but rather is an argument with respect to how 
the facts were weighed or evaluated, it is not ipso facto, 
clear and unmistakable.  Fugo, supra.  

Regarding the latter assignment of error, the Board notes 
that the RO did find that the veteran's condition preexisted 
service.  While later evidence may have shown this not to be 
the case, the conclusion was reasonable on the facts shown, 
and the law was not misapplied.  Further, the RO also 
concluded that no chronic residuals of the in-service sprains 
were present.  Thus, a reasonable rationale existed to deny 
the veteran's claim aside from the aggravation theory.  Given 
the alternative theory presented in the rating decision, the 
mere fact that the RO did find that the condition preexisted 
service and was not aggravated by service does not compel a 
conclusion that the RO failed to consider appropriate 
statutory or regulatory provisions.  Thus, the Board 
concludes that there was no clear and unmistakable error with 
respect to application of statutory or regulatory provisions.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the heavier burden, and, therefore, the 
June 22, 1990, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400.

II.  Effective Date

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (1998).  

As noted, effective dates for the grant of service connection 
are assigned in accordance with 38 C.F.R. § 3.400, which has 
multiple subparts.  The RO has explained that the grant of 
service connection was based on the determination that the 
veteran presented new and material evidence in June 1995, and 
that 38 C.F.R. § 3.400(r) therefore applies.  For the 
following reasons, the Board agrees with this determination.  

38 C.F.R. § 3.400(r) provides that the effective date for 
service connection in reopened claims shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except as provided in 38 C.F.R. § 20.1304(b)(1).  The 
Board notes that 38 C.F.R. § 20.1304(b)(1) relates to 
hearings before the Board and is thus inapplicable in this 
instance.  

The veteran urges that the effective date of his award should 
be his date of separation from service, since he applied for 
compensation within one year of separation from service.  In 
this regard, it is noted that, if a claim is received within 
one year after separation from active duty, the effective 
date of the award of service connection is the day following 
separation from active service or date entitlement arose.  
38 C.F.R. § 3.400(b)(2)(i).  

The Board has considered the veteran's argument and the 
rationale set forth by the RO.  With regard to an effective 
date, the Board finds that the 1990 rating decision denying 
service connection for left ankle sprain had become final, 
and that the veteran did not effectively reopen his claim 
until he submitted new and material evidence in June 1995.  
As such, 38 C.F.R. § 3.400(r), and not 38 C.F.R. 
§ 3.400(b)(2)(i), applies.  

Further, the Board has considered the argument advanced on 
the veteran's behalf that evidence submitted to reopen the 
veteran's claim in June 1995 predates the date of the claim 
and as such, should be considered an informal claim for 
benefits pursuant to 38 C.F.R. § 3.157.  However, the Board 
notes that the evidence that predates the June 1995 reopen 
claim consists of private medical records, and as such, the 
date of receipt of such records governs.  See 38 C.F.R. 
§ 3.157(b)(2) (1998).  As such private records were received 
on or after the date of the request to reopen, the records 
may not provide a basis for an earlier effective date for 
service connection. 

It is uncontroverted that the 1990 rating decision became 
final, and that the veteran was correctly instructed to 
present new and material evidence to reopen his claim.  Thus, 
the proper effective date for the grant of service connection 
for osteochondritis dissecans, left ankle, is June 28, 1995.  
The Board has considered whether an earlier date could be 
allowed based on other pertinent provisions in 38 C.F.R. § 
3.400, but none of these provides for an earlier date in 
accordance with the facts found.  Thus, the preponderance of 
the evidence is against the assignment of an effective date 
earlier than June 28, 1995.  

III.  Propriety of Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an initial evaluation in excess of 10 percent for 
osteochondritis dissecans, left ankle, is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  A claim based on 
disagreement with the initial rating assigned following a 
grant of service connection also is presumed well grounded.  
See Fenderson v. West, 12 Vet. App. 119,127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims).  In the instant claim, the veteran has challenged 
the adequacy of the initial evaluation.  

After a review of the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
Records have been requested from all VA Medical Centers where 
the veteran indicated he had treatment.  Private medical 
records have been requested and obtained.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with the issue on appeal.  Therefore, no 
further action is necessary to meet the duty to assist the 
veteran with the development of evidence in connection with 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In his claim for increased compensation, the veteran stated 
that his osteochondritis dissecans of the left ankle had 
become progressively worse.  He has alleged that pain and the 
limiting effects of required orthotic devices have caused him 
to have greatly reduced ability to perform routine activities 
of daily living and have forced him to adopt a more sedentary 
lifestyle.  

A review of the medical record reveals that the veteran has a 
history of left ankle sprains in service.  Post service 
treatment records show an assessment of probable 
osteochondral defect on the left talus in January 1993.  
Records from orthopedist Norman J. Licht, M.D., date from 
December 1994 and reflect treatment for left ankle pain and 
discomfort.  Diagnostic testing, including computerized 
tomography, showed that these symptoms were likely 
manifestations of rather significant bony abnormality of the 
talus with a sagittal type fracture with osteochondritis of 
the talar dome and probable avascular necrosis of the 
residual portion of the talus.  Conservative treatment was 
followed by surgical debridement or cheilectomy of the tibial 
talus spur in March 1995, but the veteran continued to be 
symptomatic.  During that time period, the veteran was 
treated concurrently by Daniel T. Lathrop, DPM, of the Birch 
Tree Podiatry Group.  In June 1995, Drs. Licht and Lathrop 
both opined that the veteran would eventually require 
arthrodesis, with Dr. Lathrop also indicating that fusion 
would be a possible option.  

Additional records from Dr. Lathrop dated September 1995 
through April 1996 show that the veteran continued to be 
symptomatic with pain in the ankle, giving way and painful 
range of motion.  Dr. Lathrop continued to propose that the 
fusion or arthrodesis would be inevitable.  He described the 
defect in the dome of the veteran's talus as incredible.  

In December 1996, the veteran underwent left ankle 
arthroscopic evaluation with chondral debridement of the left 
talus and debridement of synovium.  This procedure and 
follow-up treatment was performed by Stephen Saddemi, M.D.  
Progress notes dated in May 1997 indicate that the veteran 
reported continued left ankle pain with walking, especially 
with stance and heal strike.  However, range of motion showed 
full, non-painful dorsiflexion, plantar flexion, inversion 
and eversion.  MRI of the left ankle indicated a large area 
of osteochondritis dissecans with subchondral collapse and 
sclerosis involving the talus.  There was also a small amount 
of subchondral sclerosis at the tibia.  

The veteran was afforded a VA examination for evaluation of 
joints in April 1997.  Complaints at that time included left 
ankle pain and giving out of the left ankle off and on since 
1988.  No swelling was reported.  Examination revealed no 
swelling or deformity.  There was a three centimeter scar in 
the lateral aspect of the left ankle.  Range of motion was as 
follows:  flexion of 10 degrees, bilaterally, extension of 45 
degrees, bilaterally.  No limp was observed.  X-rays of the 
ankle were ordered and the examiner recommended a second 
opinion from an orthopedist in the future.  The diagnosis was 
post traumatic osteoarthritis, osteochondritis dissecans.  An 
addendum to the report indicated that X-rays showed 
osteochondritis dissecans of the talus.  

In a separate memorandum dated in September 1997, the 
examiner opined that the veteran's left ankle pain was likely 
to limit his functional ability during flare-ups or repeated 
use, and he explained that this opinion was based upon the 
physical examination of the veteran as well as the abnormal 
X-ray of the left ankle.  

Records from Medical College of Ohio dated in September and 
October 1997 show that the veteran was evaluated by Thomas G. 
Padanilam, M.D., Chief of the Division of Foot and Ankle 
Orthopaedic Surgery.  Dr. Padanilam explained that while the 
veteran's osteochondral lesion of the talus was fairly 
extensive and while there was avascularity consistent with 
osteonecrosis, surgical intervention would have only a 50 
percent chance of helping the veteran.  Considering the 
veteran's young age, it was felt that bracing the ankle with 
a patello tendon bearing (PTB) ankle foot orthosis (AFO) 
brace would immobilize the ankle and help the veteran by 
possibly alleviating the avascularity in the ankle.  The 
veteran presented to a local VA Medical Center to be fit for 
the PTB AFO in January 1998.  At that time, he reported that 
his pain was a seven out of ten at rest, and a ten out of ten 
with activity.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain 
and/or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).

Service connection was granted for osteochondritis dissecans, 
left ankle in a May 1996 rating decision, and a 10 percent 
evaluation was assigned, effective from June 1995.  This 
disability is currently evaluated under Diagnostic Code 5299-
5273.  Diagnostic code 5299 refers to an unlisted condition.  
Diagnostic Code 5273 provides a 10 percent evaluation for 
moderate deformity caused by malunion of os calcis or 
astragalus, and a 20 percent rating for marked deformity.  No 
higher evaluation is provided under this Diagnostic Code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5273.  The Board finds 
sufficient evidence of marked deformity in the record.  In 
this regard, the Board primarily cites the findings from Drs. 
Licht, Lathrop, Saddemi, and Padanilam.  Specifically, the 
repeated description of the veteran's osteochondral defect as 
significant, severe and incredible, and the fact that it has 
been resistant to conservative therapy as well as surgical 
intervention, persuades the Board that the veteran's 
condition is more disabling than the 10 percent rating 
reflects.  These descriptions are supported by MRI, CT and X-
ray evidence.  The Board finds, therefore, that the ankle 
disability results in marked deformity and that the criteria 
for a 20 percent evaluation under Diagnostic Code 5273 have 
been met.  

The Board also notes that the veteran has reported 
functionally limiting pain, and that Diagnostic code 5271 
provides a 10 percent evaluation for moderate limitation of 
motion of the ankle, while a 20 percent evaluation is 
provided for marked limitation of motion of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271. 
Although the veteran has generally enjoyed full range of 
motion of the ankle, albeit with pain, it is uncontroverted 
that he has what is considered a significant osteochondral 
defect of the talus with resultant avascular necrosis in that 
area.  The Board has considered the 1997 VA examination which 
revealed essentially normal range of motion.  Board observes 
that the veteran's complaints of pain are supported by 
adequate pathology which would indicate additional functional 
loss due to pain.  The Board finds that the veteran's 
presentation of his disability through testimony and written 
communications has been candid and thorough.  However, in 
considering application of the provisions of 38 C.F.R. §§ 
4.40 and 4.45 as mandated by DeLuca, supra; it is noted that 
the veteran is already being rated at 20 percent, the maximum 
under Diagnostic Code 5271.  Thus, the Board finds that an 
evaluation in excess of 20 percent under this theory is not 
warranted.  

The Board has also considered other Diagnostic Codes to 
ascertain whether an evaluation in excess of 20 percent is 
warranted.  However, in the absence of ankylosis of the 
ankle, an evaluation in excess of 20 percent is not warranted 
on a schedular basis.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (1998).

The Board notes that the veteran's disability picture has 
remained constant since the effective date of service 
connection, and that, therefore, staged ratings are not for 
application.  See Fenderson, 12 Vet. App. at 127.  The record 
demonstrates that the veteran has experienced the same 
overall objective findings since June 1995.  

In conclusion, the Board finds that evidence supports an 
evaluation of 20 percent for osteochondritis dissecans, left 
ankle, but that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for that disability.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, as provided in 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Finally, the Board finds, as did the RO, that the evidence 
with regard to the veteran's disability does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing or assertion that any the veteran's impairment caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The clinical evidence shows that the disability 
causes certain limitations of the lower extremity but does 
not remotely cause marked interference with employment.  The 
veteran has not required significant hospitalization.  Under 
these circumstances, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).



ORDER

An effective date prior to June 28, 1995, for the grant of 
service connection for osteochondritis dissecans, left ankle, 
is denied.

A 20 percent disability rating for osteochondritis dissecans, 
left ankle, is granted, subject to criteria governing the 
payment of monetary benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

